DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Applicant' s amendment filed on January 18, 2022 was received.  Claims 1, 3, 7, and 10 were amended.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued on August 19, 2021. 

Election/Restrictions
Claims 10-17 are allowable. The restriction requirement between species, as set forth in the Office action mailed on April 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of April 15, 2021 is withdrawn.  Claims 10-17, directed to a method of coating a cylindrical object 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Howland (US 4,642,248) in view of Lacomis et al. (US 5,688,552) and Meyerhoff et al. (US 4,794,680) on claims 1-5, and 7 are withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found on page 13, lines 20 to page 14, lines 8, and Figs. 6 and 7 of the specification and claims 9 and 18 of original claim.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Howland (US 4,642,248) in view of Lacomis et al. (US 5,688,552) and Meyerhoff et al. (US 4,794,680) as applied to claims 1-5, and 7, and further in view of Monteriro et al. (US 2001/0023513 A1) on claim 6 is withdrawn because the independent claim 1 have been 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Howland (US 4,642,248) in view of Lacomis et al. (US 5,688,552) and Meyerhoff et al. (US 4,794,680) as applied to claims 1-5, and 7, and further in view of Crowe (US 4,229,014) on claim 8 is withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found on page 13, lines 20 to page 14, lines 8, and Figs. 6 and 7 of the specification and claims 9 and 18 of original claim.  
The claim rejections under 35 U.S.C. 103 as being unpatentable over Howland (US 4,642,248) in view of Lacomis et al. (US 5,688,552) and Meyerhoff et al. (US 4,794,680) as applied to claims 1-5, and 7, and further in view of Gleasman et al. (US 2008/0102967 A1) on claim 9 is withdrawn because the independent claim 1 have been amended.  Support for the amendments can be found on page 13, lines 20 to page 14, lines 8, and Figs. 6 and 7 of the specification and claims 9 and 18 of original claim.  

Reasons for Allowance
Claims 1-8 and 10-17 are allowed.  The closest prior arts of record Howland do not teach nor suggest wherein the internal support is comprised of: adjustable legs including: three or more primary hinges connecting three or more primary arms at a single primary sliding coupling; the single primary sliding coupling sliding along the axle; each of the three or more primary arms ending at a foot; three or more secondary hinges connecting each of the three or more secondary sliding couplings to its respective connecting arm; the secondary sliding couplings able to move along their 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717